ACCEPTED
                                                                                         01-15-00528-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/26/2015 2:03:06 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                  NO. 01-15-00528-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                       IN THE                       HOUSTON, TEXAS
                                                                10/26/2015 2:03:06 PM
                                  COURT OF APPEALS              CHRISTOPHER A. PRINE
                                                                         Clerk

                                      FOR THE

                           FIRST DISTRICT OF TEXAS



             ROBERT CARON AND SUJATA KIMBERLY CARON
                                        Appellants
                               V.



                STEPHEN A. SMABY AND SHELLEY A. GREENE
                                          Appellees

                AGREED MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THIS COURT:

Appellants, Robert Caron and Sujata Kimberly Caron respectfully file this their

Agreed Motion for Extension of Time to file Appellants’ Brief pursuant to Tex. R.

App. P. 10.5(b) and 38.6(d) and requests that this court grant them an extension of

time to file Appellants’ Brief.


                                          I.

Appellants’ brief was due in this court on Thursday, October 8, 2015.
                                          II.

Appellants require an extension of time until a date thirty (30) days after the

supplemental record has been filed with the Court of Appeals.



                                          III.

There have been no previous extensions of time with respect to Appellants’ Brief.

                                          IV.

Appellants rely on the following facts to reasonably explain the need for an

extension. On August 25, 2015, Plaintiffs, Appellants, filed a request to

supplement the clerk’s record pursuant to Tex. R. App. P. 34.5(c)(1). On

September 14, 2015 Defendants, Appellees, also filed a request to supplement the

clerks record. The district clerk sent an e-mail to the undersigned Appellants’

counsel advising him that the cost of preparing the supplemental record would be

$476.00. Appellants’ counsel paid this amount by a check personally delivered to

the District Clerk’s office on October 16, 2015. The supplemental record has not

been filed with the Court of Appeals. The present clerk’s record is inadequate and

incomplete as a basis for briefing the case. The parties need the supplemental

clerk’s record to be filed in order to brief the case. Appellants therefore request

that the time to file Appellants’ brief be extended to a date thirty (30) days after the

supplemental record has been filed with the Court of Appeals.
                                            V.

For these reasons, Appellants ask this Court to grant an extension of time to file

Appellants’ brief to a date thirty (30) days after the supplemental record has been

filed with the Court of Appeals.



                           CERTIFICATE OF CONFERENCE

I hereby certify that I have conferred with counsel for Appellees, Brett Sileo, about

the merits of Appellants’ Motion for Extension of Time to File Appellants’ Brief

by a telephone conversation on October 23, 2015. Mr. Sileo agrees with the

motion.



                                              Respectfully submitted,



                                              Law Offices of William E. Ryan
                                              By:/s/ William E. Ryan
                                                 William E. Ryan, Esq.
                                                ryanattorney@aol.com
                                                   State Bar. No. 17485200
                                               1302 Waugh Drive #631
                                              Houston, Texas 77098-4125
                                                   Telephone: 713-520-0073
                                              ATTORNEY FOR APPELLANTS
                                              ROBERT CARON AND
                                              SUJATA KIMBERLY CARON
                                                                    .
                          CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing Agreed
Motion for Extension of Time to file Appellants’ Brief has been served on the
following counsel of record by e-mail on this the 26rd day of October, 2015:

Britton B. Harris
bharris@hhstxlaw.com
Brett J. Sileo
bsileo@hhstxlaw.com
1111 Rosalie
Houston, Texas 77004
Attorneys for Appellees Shelley L. Greene and Stephen A. Smaby




                                                   /s/ William E. Ryan
                                                       William E. Ryan